       Case 8:20-cv-01184-SB-DFM Document 26 Filed 08/31/20 Page 1 of 1 Page ID #:101
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER

  Paul B. La Scala (SBN: 186939)
  plascala@shb.com
  SHOOK, HARDY & BACON L.L.P.
  Jamboree Center
  5 Park Plaza, Suite 1600
  Irvine, CA 92614-2546
  Telephone: (949) 475-1500

 ATTORNEY(S) FOR:

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
MARY KATHERINE GREEN-TODD, et al.,
                                                                                              8:20-cv-01184 DOC (DFMx)
                                                              Plaintiff(s),
                                     v.

MONSANTO COMPANY,                                                                            CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                           Defendant Monsanto Company
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                     PARTY                                                            CONNECTION / INTEREST
1) Mary Katherine Green-Todd                                                  1) Plaintiff
2) Hunter Reese Todd                                                          2) Plaintiff
3) Jadin Wood Todd                                                            3) Plaintiff
4) Rilynn Todd                                                                4) Plaintiff
5) Theodora Oringher PC                                                       5) Plaintiffs’ counsel
6) Monsanto Company                                                           6) Defendant
7) Shook, Hardy & Bacon L.L.P.                                                7) Defendant’s counsel
8) Bayer AG                                                                   8) Monsanto Company is an indirect, wholly-owned
                                                                              subsidiary of Bayer AG




         August 31, 2020                                   /s/ Paul B. La Scala
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Defendant Monsanto Company


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
